Citation Nr: 0306106	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  95-20 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of VA loans post-
foreclosure deficiency indebtedness in the amount of 
$76,883.63, plus interest.


WITNESSES AT HEARINGS ON APPEAL

Appellant and G.P.


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The veteran served on active duty from August 1990 to May 
1991, with prior service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision by the 
Committee on Waivers and Compromises (Committee), Houston, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO).

In April 1995, the Committee confirmed and continued the 
denial for a request for a waiver of recovery based on a 
finding of bad faith, and in an April 1995 statement of the 
case, the Committee consolidated the veteran's claims for 
waiver with respect to what it characterized as VA guaranteed 
home loans.  The indebtednesses are: $16,059.66 plus interest 
for LH [redacted]; $16,805.49 plus interest for LH 
[redacted]; $26,005.49 plus interest for LH [redacted]; 
$5,666.22 plus interest for LH [redacted]; and $12,346.77 
plus interest for LH [redacted].  The total indebtedness at 
issue is $76,883.63 plus interest.

In 1997, 1998, and 1999, the Board remanded the case for 
various due process deficiencies and to obtain additional 
development.  By decision promulgated in July 2001, the Board 
found that the indebtedness resulting from vendee VA loans, 
post-foreclosures, did not manifest as a result of bad faith 
on the part of the veteran.  To that extent only, the 
veteran's appeal was granted.  The Board thereafter remanded 
the matter for Committee consideration as to whether the 
principles of equity and good conscience necessitated a 
waiver.  The veteran's claim was remanded by the Board once 
more in July 2002 to cure a due process deficiency.  

Preliminary review of the veteran's claim by the Board in 
October 2002 revealed that the transcript of the veteran's 
March 1995 hearing before a hearing officer was no longer 
present in the veteran's claims file.  An attempt were made 
to obtain another copy of the transcript, but the RO informed 
the Board that no copies of the transcript had been retained 
by the RO.  The Board then contacted the veteran's attorney 
in order to inform the veteran of the missing transcript.  In 
January 2003 the veteran's attorney wrote to the Board 
requesting that he be allowed to withdraw from representation 
of the veteran.  He stated that he had been unable to contact 
the veteran for an extensive period of time.  He noted that 
the veteran had left no forwarding address and no telephone 
number.  He asserted that after significant efforts he had 
been unable to reach her.  Since there is no way to contact 
the veteran at this time, the Board is unable to provide the 
appellant with notice of the missing transcript, and an 
opportunity for an additional hearing in lieu thereof.  The 
veteran has an obligation to keep the VA informed of her 
current address.  As such, the Board will adjudicate the 
veteran's claim based on the evidence currently of record. 


FINDING OF FACT

There was fault on the part of the veteran in the creation of 
the loans post-foreclosure deficiency indebtedness, and it 
has not been shown that recovery of the indebtedness would 
result in undue financial hardship to the veteran.


CONCLUSION OF LAW

Recovery of the VA guaranteed home loans post-foreclosure 
deficiency indebtedness would not be against equity and good 
conscience.  
38 U.S.C.A. § 5302 (West & Supp. 2002); 38 C.F.R. §§ 1.963, 
1.965 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION


Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
appellant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist an appellant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
were also effective November 9, 2000.  In this case, the 
appellant's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The statement of the case (SOC), and the supplemental 
statements of the case, notified the appellant of the reasons 
and bases for the decision, the relevant law and regulations, 
and of the evidence necessary to substantiate her claim.  
Specifically, she was notified by a VA letter dated in August 
2001 of the evidence she needed to provide and what 
development action the VA would undertake.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  The RO sent 
letters to the veteran in August 2000 and August 2001 asking 
the veteran to submit financial status reports (FSR) and to 
submit copies of her most recent tax returns.  The veteran 
did not respond.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal, but has chosen not to submit the requested 
evidence.  The Board finds that all pertinent evidence 
obtainable has been received.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As previously noted, the indebtednesses are: $16,059.66 plus 
interest for LH [redacted]; $16,805.49 plus interest for LH 
[redacted]; $26,005.49 plus interest for LH [redacted]; 
$5,666.22 plus interest for LH [redacted]; and $12,346.77 
plus interest for LH [redacted].  The total indebtedness at 
issue is $76,883.63 plus interest.

The record reveals that these loans were used to purchase 
houses on [redacted], [redacted], [redacted], and two properties on [redacted].  These 
properties were purchased between January 1984 and March 
1985.  The veteran defaulted on each of the loans.  The 
record reveals that letters and notices were mailed, and 
telephone calls were made concerning the defaults.  However, 
the veteran did not respond.  March 1990 Recommendation to 
Terminate Portfolio Loan reports indicate that the cause of 
the defaults were "unknown" and "apparent disregard" and 
that the defaults could not be cured by pay plan, 
reamortizaiton or extension because the obligor would not 
respond to letters.  The properties were forclosed in July 
and August 1990.

The veteran claims that she was misled as to the condition of 
the properties before she bought them.  She also reported 
that some of the properties had been vandalized before she 
could rent them.  She further stated that she had tried to 
sell the properties, but their value had fallen 
substantially, and she was unable to sell them.  The veteran 
asserted that her earned income had dropped due to a decrease 
in work.  She also asserted that her income had dropped 
because she served on active duty in 1990.

The veteran's federal income tax reports dated in 1989 and 
1990 reflect that her wages, salaries, and tips totaled 
$312,200 and $198,378, respectively.  The reports also show 
that the veteran reported the capital gain losses from the VA 
properties at issue.  

The veteran's 1991 through 1995 federal income tax reports 
indicate that the veteran's wages, salaries and tips totaled 
$107,796, $168,810, $178,594, $204,116, and $85,645 
respectively.  

The RO received a document from the veteran in June 1994.  
This document indicated that the veteran had monthly work 
income of $14,000 a month and monthly investment income of 
$2,955 a month.  She reported total monthly income of 
$16,955.  The veteran listed her monthly expenses as $1,300 
for work related expenses, $2,400 for investment related 
expenses, $11,000 for mortgage loans, and $2,200 for 
miscellaneous related expenses (dependent support, utilities, 
medical bills, home maintenance related expenses, groceries, 
and etc.).  The total of her reported monthly expenses was 
$16,900, which was $55 less than her reported monthly income.

The veteran submitted a financial status report (FSR) in 
February 1995.  The veteran reported a monthly gross salary 
of $17,000 from her job as a physician.  After deductions, 
the veteran reported that her monthly net income was $12,222.  
The veteran indicated that her monthly expenses included 
$6,567 a month in mortgage payments on a total outstanding 
balance of $373,942.  She noted that the original mortgage 
debts had totaled $506,537.  The veteran reported that her 
other monthly expenses were $800 for food, $490 for 
utilities, $355 for apartment rent, $598 for life insurance 
premium, $150 for laundry, $200 for gasoline, $247 for car 
repair and maintenance, $44 for storage fees, $125 for yard 
maintenance, $1000 for parent support, $300 for hobby and 
entertainment, $50 for magazines and newspapers, and $300 for 
clothing allowance.  The veteran reported that her average 
monthly expenses totaled $11,226.  She then reported that she 
had a monthly loss on properties of $5,903, which gave her a 
total monthly expenses and losses of $17,129 (11,226+5903), 
for an average monthly shortfall of $4907.  She reported that 
she had $14,884 in her personal banking account and $18,247 
in her corporate banking account.  She reported stocks and 
other bonds valued at $191,295.  The veteran noted that she 
had pension plan stocks valued at $332,433.

As noted above, the transcript of the March 1995 hearing is 
no longer of record.  However, the July 2001 Board decision 
indicates that at this hearing the veteran testified that she 
purchased the properties from VA for rental and investment 
purposes.  She stated that when she bought the properties, 
she thought they would be in a condition where she could rent 
them "as is" or with minimal repairs; instead, the properties 
needed extensive repairs and could not be rented out.  G.P. 
and the veteran added that she had paid the mortgage on each 
of the properties for five years until her income declined 
and tax laws changed.  They also reported that the veteran 
tried to sell the properties in 1988, but was unsuccessful.  
She added that some of the homes and properties had been 
vandalized before she could rent them.  It was noted that the 
veteran then testified that in 1989 and 1990, her earned 
income dropped by over 100 thousand dollars due to a decrease 
in work.  She also stated that she served in Desert Storm in 
1990, causing an additional decrease in her earned income.  
It was further noted that during the hearing, the veteran 
testified that she deducted the capital gain losses from her 
properties in 1990.

The veteran also appeared at a hearing before the undersigned 
at the RO in January 1997.  However, at that time, no 
substantive testimony was furnished.

As noted above, the Board determined in a July 2001 decision 
that the indebtedness resulting from vendee VA loans, post-
foreclosures, did not manifest as a result of bad faith on 
the part of the veteran.  An August 2002 supplemental 
statement of the case indicates that the RO determined that 
there was fault on the part of the veteran in creation of the 
indebtedness and that recovery of the indebtedness would not 
cause the veteran undue financial hardship.  

The question to be resolved is whether collection of the 
indebtedness should be waived under the principles of equity 
and good conscience.  Recovery of an overpayment of any VA 
benefit may be waived if recovery of the indebtedness from 
the payee would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The factors which 
must be considered are the extent to which the actions of the 
veteran contributed to the creation of the debt, a weighing 
of the fault on the part of the veteran against any VA fault, 
whether collection would deprive the veteran of basic 
necessities, whether recovery would nullify the objective for 
which the benefits were intended, whether failure to make 
restitution would result in unfair gain to the veteran, and 
whether the reliance on the VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

In considering these factors, the Board notes that there was 
no fault on the part of the VA in creation of the 
overpayment.  The veteran has made numerous assertions that 
she was misled as to the condition of the properties prior to 
purchasing them.  However, the record does not indicate that 
the VA provided any guarantees as to the condition of the 
properties.  Nor did the veteran express any concerns as to 
the condition of the properties for more than four years 
after purchasing them.  The record reveals that the veteran 
purchased these properties for investment purposes.  
Apparently, the investments did not turn out as planned by 
the veteran and she stopped paying off the loans.  As noted 
above, numerous attempts by VA to contact the veteran by mail 
and phone to prevent foreclosure of the properties were 
ignored by the veteran.  When no responses were received from 
the veteran, the properties were foreclosed, and the 
foreclosure proceedings resulted in the indebtedness at 
issue.  The Board further notes that in the year the veteran 
stopped paying her mortgage payments, 1989, she reported on 
her federal income tax form that her wages, salaries, and 
tips totaled $312,200.  The Board finds that the creation of 
the indebtedness was the sole fault of the veteran, due to 
her failure to pay her VA guaranteed loans  

In considering the other factors, the Board notes that the 
June 1994 income/expenses document revealed only $55 a month 
of monthly income over expenses, and the February 1995 FSR 
revealed a claimed average monthly shortfall of $4907.  
However, both of these documents reveal that a large portion 
of the veteran's claimed monthly expenses are due to her real 
estate investment mortgages and real estate investment 
operating expenses.  The Board notes that debts to the 
government are as important as nongovernmental debts.  In the 
February 1995 FSR, the veteran indicated that she earned 
$17,000 a month.  Not taking into account her reported 
investment real estate mortgages and expenses; the veteran 
would have thousands of dollars available every month to put 
toward recovery of her indebtedness.  

Regardless of the veteran's monthly income and expenses, the 
Board notes that the February 1995 FSR revealed the veteran 
to have substantial liquid assets.  These included over 
$33,000 in cash in the bank, and stocks and bonds valued at 
$191,295.  The veteran could pay off her indebtedness to VA 
with her liquid assets and she would still have substantial 
liquid assets remaining.  Consequently, the Board is of the 
opinion that collection of the indebtedness would not result 
in undue financial hardship for the veteran, much less 
deprive the veteran of basic necessities.  In light of the 
above, the Board finds that failure to recover the 
indebtedness would result in unjust enrichment to the 
veteran.  

Accordingly, it is the judgment of the Board, after full 
consideration, that the denial of waiver of recovery of the 
indebtedness would be consistent with the standards of equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  


ORDER

Entitlement to a waiver of recovery of VA loans post-
foreclosure deficiency indebtedness in the amount of 
$76,883.63, plus interest, is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

